The appellant was indicted, tried and convicted of murder in the first degree and his punishment assessed at imprisonment in the penitentiary for life. This is the second appeal in this case, the opinion of the court on the former appeal being reported in 62 Tex.Crim. Rep., 137 S.W. Rep., 373.
On this trial appellant filed an application for a change of venue. Evidence was heard, and from a careful review of same we can not say the court erred in overruling the plea. This is a matter addressed to the sound discretion of the trial judge, and unless on appeal it is clear that the court has abused his judicial discretion, his ruling will be sustained. (Tubb v. The State, 55 Tex.Crim. Rep.; Bohannon v. The State, 14 Texas Crim. App., 302; Martin v. The State, 21 Texas Crim. App., 10; Dupree v. The State, 2 Texas Crim. App., 613.)
In examination of the juror Loesch, he answered all the statutory questions in a way that would show he was a qualified juror. On cross-examination it developed that his brother had been a juryman when appellant was tried before, and that this brother had told him that appellant was guilty. However, he stated this would have no *Page 255 
influence with him and he had no opinion in the case. Appellant challenged the juror for cause, which challenge was by the court overruled, when appellant peremptorily challenged him. There is no evidence that any objectionable juror was forced on appellant by this action of the court; in fact, in the order of the court approving the bill he says that only one juror was chosen after appellant exhausted his challenge, and if this juror was objectionable to appellant it was not made known to him. The fact that one of his brothers had been on the jury that had formerly tried appellant, and had told Mr. Loesch that in his opinion appellant was guilty would not be a ground of challenge for cause under article 675 of the Code of Criminal Procedure, when the juror answers that he has no bias or prejudice in favor of or against the appellant; that from hearsay or otherwise he has formed no conclusion as to the guilt or innocence of the appellant, and that what his brother had told him would have no influence with him in deciding the case. Had the juror been really disqualified, under the decisions of this court, this matter would present no error, as it is not made manifest by the record that an objectionable juror was forced on appellant. Hudson v. State, 28 Texas Crim. App., 323; Rippey v. State, 29 Texas Crim. App., 37; Sutton v. State, 31 Tex.Crim. Rep.; Kramer v. State, 34 Tex.Crim. Rep.; Jordan v. State,37 Tex. Crim. 224.
While the witness Dr. P.D. Barnhill was testifying the State was permitted to prove by him that deceased's skull was crushed, and in answer to the question, "What sort of blow would it be necessary to produce that?" was permitted to state, "Take a tremendous blow." The objection was that it was a matter of opinion. The witness was a practicing physician, and had been so for a number of years, and as such he would be permitted to give his opinion as an expert.
It appears from the record that the evening of the arrest, or the morning thereafter, a trunk was searched in the house where appellant resided, and in which clothes were found with his name thereon, and in the trunk a certain vest was found that Mr. Koch and others testified was the vest of one of the deceased persons — Mr. Rudolph's vest. In examination of the witnesses, the prosecution would hand the vest to a certain witness and ask them if they had even seen the vest, and the witnesses were permitted to answer that it was Mr. Rudolph's vest. The objection urged was, instead of handing the vest to the witness, the witness should have been required to describe the vest owned by Mr. Rudolph before handing it to the witness. The witness had testified they were present when the vest was taken out of the trunk, and identified as the vest belonging to one of the deceased parties, and the bills present no error. Kidwell v. State, 35 Tex.Crim. Rep..
While the witness John Koch was testifying he was asked: "Did you up there in Mr. Searcy's office state that Mr. Rudolph was about the size of Mr. Searcy?" and he answered, "Yes, sir." This was *Page 256 
objected to on the ground that it was hearsay, as appellant was not present in Mr. Searcy's office when the remark was made. The bill is incomplete in that it does not show in what connection the testimony was offered. In Thompson v. State, 29 Texas Crim. App., 208, it was held that a bill of exceptions to be considered must sufficiently set out the proceedings and attendant circumstances to enable the court to know certainly that error has been committed. So far as this bill discloses that may or may not have been material testimony; certainly under the qualification of the court the bill presents no error, as the testimony would be admissible, as it was shown that Mr. Searcy tried on the vest, and this was intended to show that the witness had thus described deceased prior to the time he tried on the vest.
In another bill it is complained that Sam Craig, a witness for the State, on cross-examination was asked if he, Craig, had not made a complaint against a negro named Richard Stilwell, charging him with the same offense, which question was objected to by the State. The bill does not disclose what the answer of the witness would have been and is, therefore, insufficient to present any question for review. (Love v. State, 35 Tex.Crim. Rep.; White v. State, 32 Tex.Crim. Rep.; Childers v. State,37 Tex. Crim. 392; Adams v. State, 37 Tex.Crim. Rep.; Cooksie v. State, 26 Texas Crim. App., 72.) This court can not surmise what the answer of the witness would have been, nor its materiality if the witness had answered that he did make such a complaint. In another bill it is complained that this witness was asked, "if that undershirt and this jumper had been washed?" to which he answered, "Yes, sir," which was objected to on the ground that he was not an expert. These questions and answers are all that is in the bills. The connection is not shown. It does not appear by them what shirt and jumper the evidence had reference to; who owned them; where they came from, or any other fact that would enable us to pass on the matter intelligently. In McGlasson v. State, 38 Tex.Crim. Rep., it was held that a bill of exceptions can not be aided by the statement of facts filed. They should be so explicit as to enable the court on appeal to fully understand all the facts upon which the correctness or error of the rulings depend, otherwise they will not be considered on appeal. (Livar v. State, 26 Texas Crim. App., 115, and cases cited in section 857, White's Annotated Code of Criminal Procedure.) As to whether an article has been washed or not is not one of expert testimony. It is a matter within the knowledge of all mankind, and any witness would be permitted to state whether or not a given article had the appearance of being washed. Sections 511, 512, Wharton's Law of Evidence.
Bill No. 10 complains: "That while the State's witness, Adolph Krueger, was upon the stand, upon direct examination, the following questions were asked said witness: "Q. What did you find in *Page 257 
the trunk that time, Mr. Krueger? A. I opened the trunk; as I opened the trunk there was a little box in there — on top; I set the little box out — raised it out, and there was a truss laying right on top. (Here counsel handed witness truss.) Counsel for defendant objected to State's counsel handing the witness the truss for the reason that defendant is entitled to have him describe the truss that he found — but to give him the truss and ask him to examine it is putting the answer right in the witness' mouth. The witness ought to be first made to describe the truss, and then let counsel hand him the truss." This is all the bill. It does not show whether any other question was asked the witness. The witness would certainly be permitted to state what he found, if the evidence was admissible for any purpose. As presented in this bill, there is no error in the bill, even if counsel handed the witness a truss and he testified that it was the truss he found in the trunk, which fact the bill does not make manifest, and we can not aid it by reference to the statement of facts or by indulging in inference. Attaway v. The State, 31 Tex.Crim. Rep.; Gonzales v. The State,32 Tex. Crim. 611; Hooper v. The State, 29 Texas Crim. App., 614; Eldridge v. State, 12 Texas Crim. App., 208; Walker v. State, 9 Texas Crim. App., 200; McGlasson v. State, 38 Tex. Crim. 351.
Bill No. 13, as qualified by the court, would complain of the following questions to the witness Mrs. Annie Weyand and her answers: "State whether or not you recognized this vest as belonging to anybody? A. Yes, sir. Q. Whom did you recognize it as being the property of? A. To my father." These questions were not subject to the objection that they were leading.
While the witness Mrs. John Koch was testifying she was permitted to state she had made her husband some shirts out of cloth, and he wore them and they stained his underclothing blue. In the bill it is not shown in what connection this testimony was offered, and the bill is incomplete in a number of respects, but if we turn to the testimony of the witness it appears she testified: "I was present when my mother bought some cloth out of which shirts were to be made. I bought some from the same piece — made my husband some shirts out of it. My husband wore them and they stained his underclothing blue. My mother made her cloth into shirts for my father; he wore the shirts, and worked in those shirts. They were made out of the same cloth as my husband's shirts. There is a blue stain on the truss (referring to the truss introduced in evidence); the stain on the truss is the same as the stain on my husband's underwear." The evidence is thus shown to be admissible and very material, for the State had shown that Mr. Rudolph (deceased) wore a truss; that this truss was found at the house where defendant resided, and was stained blue. The State was seeking to connect defendant by circumstances with the death of Mr. and Mrs. Rudolph, and this *Page 258 
would be a cogent circumstance to be considered by the jury, if the truss was admitted in evidence.
These are all the bills, except Nos. 8 and 11, and in their brief counsel for defendant seem to rely mainly on them, and we will copy them in full. No. 8 reads:
"Be it remembered, that upon the trial of the above styled and numbered cause, in this court, on this the 25th day of September, A.D. 1911, the following proceedings were had, to wit:
"After the witness Sam Craig had testified as to the different searches made, defendant, by counsel, moved the court to strike out the testimony of Mr. Craig in reference to finding the vest in a trunk the morning after the defendant was arrested; also in reference to finding an undershirt and jumper at a second search of that trunk — after a first search had already been made and the articles were not there; and also in reference to a third search when they found a truss after a first and second search had already been made, for the reason that the defendant was in jail in a different county during the time each and every one of these searches were being made, and the defendant could not be responsible for the action of anybody else in going and putting articles in the trunk in his absence, and if it was done it would lay a predicate for the purpose of manufacturing testimony against any man charged with a crime, and especially when this defendant was in jail, which objection the court overruled, and the defendant then and there excepted to the action of the court in not withdrawing said testimony from the jury, and here now tenders this bill of exception, and prays that the same may be examined, signed and, by the court, approved and ordered filed as a part of the record in this cause."
Bill No. 11 reads: "Be it remembered, that upon the trial of the above styled and numbered cause, in this court, on this the 25th day of September, A.D. 1911, the following proceedings were had, to wit:
"After the witness Adolph Krueger had testified as to the different searches made, the defendant, by counsel, moved the court to strike out the testimony of Mr. Koch with reference to finding the vest at the first search the morning after the defendant was arrested and in jail in a different county; and further, to strike out the testimony in reference to finding a truss in the same trunk in which he found the vest some two weeks or ten days after the defendant was arrested and was in jail in a different county, for the reason that the defendant could not be responsible for the action of anybody else in going and putting articles in his trunk in his absence, and if it was done it would lay a predicate for the purpose of manufacturing testimony against any man charged with crime, and especially when this defendant was in jail at the time the searches were made.
"Which objection was, by the court, overruled, and to which action of the court, in not withdrawing said testimony from the jury, defendant, by counsel, excepted, and here now tenders his bill of excepceptions, *Page 259 
and prays that the same may be examined, signed and, by the court, approved and ordered filed as a part of the record in this cause."
Under the decisions of this court these bills are insufficient to present any question for review. Without reference to the statement of facts and without indulging in inference we could not and would not know in what these articles would and could tend to connect defendant with the commission of any offense, and if so, what offense. The bills do not show whether the State was endeavoring to prove that the vest belonged to defendant or deceased, or in what way the State would seek to make use of this vest in anyway detrimental to the defendant. The bills do not by their allegations exclude every theory upon which the testimony would and could be held to be admissible. Had the testimony of these two witnesses been stricken from the record, there was testimony of other witnesses in the record to the same facts in the record to which no bills of exception were reserved — Mr. Koch, Sheriff Scarborough and others. It has been held by this court that the approval by the judge of a bill of exceptions, which merely recites the objections as they were urged by defendant, and does not purport to set out the evidence itself, only certifies the grounds of the objections, and not that the grounds were true, or that the facts stated were proven. Mootry v. State, 35 Tex.Crim. Rep.; Hennessy v. The State, 23 Texas Crim. App., 340; Bigham v. State, 36 Tex.Crim. Rep.; Ezzell v. State, 29 Texas Crim. App., 521; Huffman v. State, 28 Texas Crim. App., 174. The rule governing bills of exception as held by this court was announced in Ferguson v. State,61 Tex. Crim. 152, 136 S.W. Rep., 465, and also in the following decisions where it was held:
"The allegations of a bill of exceptions should be full and explicit so that the matters presented to the court on appeal for revision may be comprehensible without recourse to inference. Eldridge v. State, 12 Texas Crim. App., 208; McGlasson v. State, 38 Tex.Crim. Rep.. They should be so explicit as to enable the court on appeal to fully understand all the facts upon which the correctness or error of the rulings depends; otherwise they will not be considered. Livar v. State, 26 Texas Crim. App., 115; Walker v. State, 19 Texas Crim. App., 176; Hennessy v. State, 23 Texas Crim. App., 341. A bill of exceptions must set out the proceedings in the court below sufficiently to enable the court, on appeal, to know that an error has been committed. Thompson v. State, 29 Texas Crim. App., 208. It must be so full in its statements that in and of itself it will disclose all that is necessary to manifest the supposed error. Tweedle v. State, 29 Texas Crim. App., 586; Quintana v. State, 29 Texas Crim. App., 401; Hooper v. State, 29 Texas Crim. App., 614; Wilkerson v. State, 31 Tex.Crim. Rep.. Bills of exception must state enough of the evidence or facts proved to render intelligible the ruling excepted to. Ballinger v. State, 11 Texas Crim. App., 323; Ferguson *Page 260 
v. State, 61 Tex.Crim. Rep., 136 S.W. Rep., 465. See the following cases where the bills of exception were held insufficient and defective: Chapman v. State, 37 Tex. Crim. 167; Jordan v. State, 37 Tex.Crim. Rep.; Kalsky v. State, 37 Tex.Crim. Rep.; Howerton v. State, 43 S.W. Rep., 1018; Miller v. State, 36 Tex.Crim. Rep.; Yungman v. State, 35 Tex.Crim. Rep.; Bryant v. State, 35 Tex. Crim. 394; Rodgers v. State, 34 Tex.Crim. Rep.; Thompson v. State, 33 Tex.Crim. Rep.; Walker v. State, 33 Tex. Crim. 359; Wilson v. State, 32 Tex.Crim. Rep.; Mealer v. State, 32 Tex.Crim. Rep.; Simms v. State, 32 Tex. Crim. 277; Burge v. State, 32 Tex.Crim. Rep.; Martin v. State, 32 Tex.Crim. Rep.; Loakman v. State, 32 Tex. Crim. 561; White v. State, 32 Tex.Crim. Rep.; Coyle v. State, 31 Tex.Crim. Rep.; Browder v. State, 30 Texas Crim. App., 614; Schoenfeldt v. State, 30 Texas Crim. App., 695; Jacobs v. State, 28 Texas Crim. App., 79; Jackson v. State, 28 Texas Crim. App., 143; Huffman v. State, 28 Texas Crim. App., 174; Walker v. State, 28 Texas Crim. App., 503; Graham v. State, 28 Texas Crim. App., 582; Hughes v. State, 27 Texas Crim. App., 127; Cooksie v. State, 26 Texas Crim. App., 72; May v. State, 25 Texas Crim. App., 114; Woodson v. State, 24 Texas Crim. App., 153; Buchanan v. State, 24 Texas Crim. App., 195; Gilleland v. State, 24 Texas Crim. App., 524; Cooper v. State, 22 Texas Crim. App., 419; House v. State, 19 Texas Crim. App., 227; Counts v. State, 19 Texas Crim. App., 450; Bryant v. State, 18 Texas Crim. App., 107; Pierson v. State, 18 Texas Crim. App., 524; Yanez v. State, 6 Texas Crim. App., 429. Inferences will not be indulged to supply omissions in bills of exceptions. Davis v. State, 14 Texas Crim. App., 645. On appeal, the court will not supply omissions in bills of exceptions, nor aid such bills by inference or presumption. McGlasson v. State, 38 Tex.Crim. Rep.; Attaway v. State, 31 Tex.Crim. Rep.; Gonzales v. State,32 Tex. Crim. 611; Hooper v. State, 29 Texas Crim. App., 614; Eldridge v. State, 12 Texas Crim. App., 208; Walker v. State, 9 Texas Crim. App., 200. A bill of exceptions can not be aided by statements in reply to a motion for new trial, nor by the statement of facts. McGlasson v. State, 38 Tex.Crim. Rep.; Howerton v. State, 43 S.W. Rep., 1018." Other cases might be cited, and under the rules there announced the two bills above do not present the matters in a way we can pass on whether or not the testimony should have been admitted without reference to the statement of facts, and then to pass on the question we would have to read all the evidence. These bills only show that defendant moved to strike out certain testimony for reasons named: That defendant was in jail in a different county at the time each of the searches was made, and defendant could not be responsible for someone else placing articles in his trunk during his absence. These were the grounds of objection, and the signature of *Page 261 
the judge only proves that the defendant made this motion on these grounds, but verifies nothing else, and does not verify that the articles were found at different searches, where the property was found, nor when found. However, we have read this entire record, as we do in every case that comes to us, and if, under our decisions, we were permitted to aid the bills of exceptions by reference to the statement of facts, we would find that Mr. and Mrs. Rudolph were found one morning in the smoking ruins of their home; that their bodies were burned below the waist; that their heads were crushed; that some time thereafter suspicion rested on defendant and he was arrested. He was arrested at night and the next morning a trunk in the house where he resided was searched, and in that trunk a vest was found that Mr. and Mrs. John Koch and Mrs. Weyand identify as the vest worn by the deceased. They were present when the vest was found, and it being found in a trunk in the house where defendant resided at the time of his arrest, and in which trunk clothing with defendant's name thereon was found, the vest and the fact of where it was found would be admissible in testimony. These witnesses say that at this time they were looking for articles belonging to the deceased, and, at the time, they found undershirts and other men's clothing in the trunk, which were placed back therein. Sheriff Scarborough says he returned the next day and again searched the trunk; other witnesses would place it some days later. The sheriff says he found an undershirt in the trunk with blood on it. The witnesses who first searched the trunk say there were undershirts in the trunk, but they did not notice that one had blood on it. Sheriff Scarborough found one with blood on it. This would be admissible in evidence. The witnesses who first searched the trunk do not exclude the idea that the undershirt with blood on it was in the trunk at the time they looked, for they say there were undershirts in the trunk, and they were looking at that time for articles belonging to the decedents. The fact that those who first searched the trunk did not notice blood on any of the undershirts would go to the weight of the testimony and not its admissibility. The truss, however, stands in a different relation, and if the bill of exceptions presented the matter properly we would hold that it should not have been admitted, for it must have been placed in the trunk after the arrest of defendant. The testimony would exclude the idea that the truss was in the trunk when it was searched the morning after defendant's arrest. However, under the decisions of this court the bill as drawn does not present this in a way that we would be authorized to reverse the case on account of admitting it in evidence, as it is not properly before the court under the bill, and the facts we find in the statement of facts are not in the bills of exception. See also James v. State,63 Tex. Crim. 75, 138 S.W. Rep., 612.
Neither can we review the question in regard to service on *Page 262 
defendant of a copy of the indictment, as no bill of exceptions was reserved in regard to the matter.
The complaint of the omission in the charge of the court can not be sustained. While it is true, as stated by defendant, in the motion, that Bill Isaacs testified he saw the fire when the house was burned, and it was about nine o'clock at night, and Link Black testified that defendant came to his house after dark and remained there about two hours, yet this would not exclude the idea that defendant could have committed the crime, but if this testimony would present the issue of an alibi, defendant requested no such charge and this court in a well considered opinion in the case of Jones v. State, 53 Tex.Crim. Rep., has held that when no exception was reserved at the time the charge was given, and no special charge requested, where the court submits the issue of defendant's guilt and charges the doctrine of reasonable doubt, this would of necessity include a finding by the jury as to whether the defendant was present and committed the crime, and a failure to charge on alibi would not be error.
The complaint that the court failed to submit the issue of whether or not the remains found were those of Mrs. Rudolph is not well founded. The court instructed the jury: "If you do not find from the evidence, beyond a reasonable doubt, that the said Mary Rudolph is dead, and that defendant unlawfully killed her, you will return a verdict of not guilty."
The only other complaint as to the charge is to the paragraph on circumstantial evidence. The court charged the jury: "In this case the State relies for a conviction of the defendant upon circumstantial evidence, alone. The court, therefore, instructs you that to warrant a conviction of the defendant on circumstantial evidence, each fact necessary to the conclusion sought to be established must be proved by competent evidence, beyond a reasonable doubt; all the facts (that is, necessary facts to the conclusion), must be consistent with each other, and with the main fact sought to be proved, and the circumstances taken together must be of a conclusive nature, leading on the whole to a satisfactory conclusion and producing in effect a reasonable and moral certainty that the accused, and no other person, committed the offense charged against him." This charge has frequently been approved by this court. Barr v. State, 10 Texas Crim. App., 510; Reeseman v. State, 59 Tex. Crim. 430, 128 S.W. Rep., 1129; Jones v. State, 34 Tex. Crim. 491; Smith v. State, 35 Tex.Crim. Rep.; Rye v. State, 8 Texas Crim. App., 160; Ramirez v. State, 43 Tex. Crim. 455; Bell v. State, 71 S.W. 24.
The only remaining assignment relates to the insufficiency of the evidence. The evidence would convince one that Mrs. Mary Rudolph and her husband were foully murdered by someone while quietly resting at their home near the little town of Carmine. That whoever committed the crime burned the house in the hope of hiding his *Page 263 
crime in the ashes of the house, and, it was hoped, the ashes of their bodies. Enough of the bodies escaped the flames for the children to positively identify one of the corpses as that of their mother. The testimony of the guilt of defendant is dependent entirely on circumstances, but juries of that county have twice sat in judgment on this case, and each time have returned verdicts finding defendant guilty of murder in the first degree, and in passing on the record we are not to decide what would be our finding were we in the jury box, but only to decide, would the evidence authorize the deductions drawn by the jury, and if the facts proven by the State are true, do they sustain the verdict? Taking the fact that when defendant was arrested, the pants he had on at that time had on them splotches of blood, that physicians say was human blood, and in the record there is no explanation of how it came there, unless, when with some heavy instrument, the heads of the victims were crushed, splotches of blood scattered on this clothing; that the vest found in the trunk wherein defendant's clothing was found, three of deceased's children say was the property of deceased, and the other facts and circumstances in evidence, we can not say the verdict is unauthorized. And in this connection we might say, that while we have declined to consider that bill which refers to admitting testimony in regard to admitting the truss in evidence, that had it been excluded it could and would not have changed the result. The vest and the undershirt were properly admitted, and these would make this connecting link as complete and as forceful as does the evidence with the truss therein.
There being no error in the record that we can sustain, the law giving to the juries the right to pass on the credibility of the witnesses and the weight to be given to their testimony, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                         June 26, 1912.